Case 7:20-cv-05121-PMH Document 11-1 Filed 07/07/20 Page 1 of 3
Case 7:20-cv-05121-PMH Document 11-1 Filed 07/07/20 Page 2 of 3
           Case 7:20-cv-05121-PMH Document 11-1 Filed 07/07/20 Page 3 of 3
This document is signed by
           Signatory            CN=Ashley Spencer, OU=A01410C0000017157A92F7F000007CD,
                                O=Unaffiliated, C=US
           Date/Time            Mon Jul 06 21:05:22 UTC 2020
           Issuer-Certificate   CN=IGC CA 1, OU=IdenTrust Global Common, O=IdenTrust, C=US
           Serial-No.           85078082884588970532237204506223641151
           Method               urn:adobe.com:Adobe.PPKLite:adbe.pkcs7.sha1 (Adobe
                                Signature)
